Filing Date: 10/01/2018
Claimed Priority Date: 03/23/2016 (DIV of 15/024,348 now PAT 10,109,711)
   12/16/2013 (371 of PCT/US2013/075452)
Applicants: Cea et al.
Examiner: Younes Boulghassoul

DETAILED ACTION
This Office action responds to the Election filed on 01/25/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 (reading on Fig. 6), in the reply filed on 01/25/2021, is acknowledged. Applicant indicated that claims 1-5 and 7-9 read on the elected Species. The examiner disagrees.
As set forth in the Restriction requirement mailed on 06/18/2019 (see, e.g., Par. 3-4), the examiner identified Species 1 as an embodiment wherein “both the p-type and n-type semiconductor bodies are formed with an upper portion that is substantially uniformly SiGe, and wherein no cladding layer exists on the p-type semiconductor bodies”. However, claims 4-5 and 7 recite limitations directed to steps of manufacturing another embodiment (e.g., Species 3), specifically: “forming trenches in the substrate to form upstanding extensions having silicon” and “moving the Ge of the SiGe layer into at 
Therefore, claims 4-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Additionally, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Specification
The disclosure is objected to because of the following informalities: 
- Par. [0045], L. 2: correct “Si substrate with (100) normal surfaces” to -- Si substrate with (110) normal surfaces--, in accordance with Par. [0034] and Fig. 8, step 802. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Examiner’s note: The claims are replete with anteceding basis issues, inconsistent terminology for identifying same features throughout the claims, and 
Claim 1 recites “at least one p-type semiconductor body and at least one n-type semiconductor body” at L. 3-4, “the semiconductor bodies” at L. 4, 6, and 8; then claim 3 recites “the p-type and n-type semiconductor bodies” at L. 4-5. It is unclear if the  various recitations in the claims are directed to same or different features, thus rendering the claims indefinite.
Claim 1 recites “on at least one of the n-type semiconductor bodies” at L. 11-12. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be construed as reciting -- on the at least one 
Claims 3, 8 and 9 raise issues related to inconsistent use of singular/plural similar to the issues identified in Par. 9, and the comments stated supra are considered repeated here.

Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Examiner’s note: the examiner acknowledges that Applicant is entitled to be his own lexicographer, and that “p-type body” is used in reference to a “PMOS” device, and that “n-type body” is used in reference to a “NMOS” device (see, e.g., Specification, Par. [0046]; and Drawings, Figs. 5-6 and 12-15). Therefore, for the purpose of examination on merit, the claims will be construed according to Applicant’s disclosure.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US2009/0085027) in view of Fronheiser et al. (US2014/0264488).
















Regarding Claim 1, Jin (see, e.g., Figs. 1A-D and 4A-H; and Par. [0013], [0026]-[0027], [0033], [0047]-[0048], [0051], [0053]-[0054], [0056]-[0057], and [0059]) shows 
- forming at least one p-type semiconductor body (e.g., fin 420) and at least one n-type semiconductor body (e.g., fin 470) over a substrate (e.g., Si substrate 410), wherein the semiconductor bodies have a source region, a channel region, and a drain region (see, e.g., Par. [0013] and [0059]), and comprising:
forming a lower portion of the semiconductor bodies (e.g., portions of fins 420, 470 laterally arranged between STIs 150) comprising forming trenches in the substrate (see, e.g., Fig. 1A-B and Par. [0031]-[0033]: fins 140 are formed by etching trenches in substrate 110, then filling said trenches with STI oxide 150)
forming an upper portion of the semiconductor bodies (e.g., exposed portions of fins 420, 470) on the lower portions and comprising strained SiGe (see, e.g., Par. [0047]-[0048]: great care is taken to prevent threading dislocations at the Si substrate/SiGe fins interface, by e.g., gradual Ge doping, to avoid loss of strain in the fins) with (110) crystal orientation facing a channel flow direction, and at least at the channel region (see, e.g., Par. [0053]-[0054] and [0056]-[0057]: fins 420, 470 have their respective long axis along the <110> direction, thus also have a (110) crystal orientation facing a channel flow, since direction <110> is by definition normal to/facing plane (110))
- forming a cladding layer comprising silicon on at least one of the n-type semiconductor bodies (see, e.g., Fig. 4D and Par. [0051]: Si layer 490 on fin 470)
However, Jin is silent about an upper portion of the semiconductor bodies having a (110) upper facing surface. Fronheiser (see, e.g., Fig. 1D and Par. [0034]), on the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an upper portion of the semiconductor bodies having a (110) upper facing surface, in the semiconductor device of Jin, as taught by Fronheiser, to form FinFET devices with improved electrons/holes mobilities.
Regarding Claim 2, Fronheiser (see, e.g., Fig. 1D and Par. [0034]) teaches that the FinFET devices have sidewalls with a <100> crystalline orientation, thus also (100) crystal sidewall surfaces.
Regarding Claim 9, Jin (see, e.g., Figs. 4A-H and Par. [0051],[0059]) shows epitaxially forming Si cladding layer 490 on nMOS fin 470, and forming source/drain regions, while being silent about any S/D region masking step prior to epitaxy, or S/D region cladding etching post epitaxy. Accordingly, Jin is understood as disclosing that the epitaxial cladding is formed on the entirety of the fin, including later-formed S/D regions. Therefore, Jin in view of Fronheiser teaches forming a source and/or drain region on at least one of the semiconductor bodies (e.g., 470), with the same material as the cladding layer (e.g., Si) on the same semiconductor body.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814